            Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 1 of 24



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TERRY D. FABRICANT, individually and             )
 as the representative of a class of similarly-   )
 situated persons,                                )
                                                  )
                                Plaintiff,        )
                 v.                               )
                                                  )   Case No.
 CENTURY SUPPORT SERVICES, LLC                    )
 and CENTURY DS LLC, a Delaware                   )
 limited liability company,                       )
                                                  )
                                Defendants.       )


                                CLASS ACTION COMPLAINT

       Plaintiff Terry D. Fabricant (“Plaintiff”), individually and on behalf of all others similarly

situated, brings this Class Action Complaint (the “Complaint”) against Defendants Century

Support Services, LLC and Century DS LLC, collectively (“Defendants”), and alleges, upon

personal knowledge as to his own conduct, and upon information and belief as to the conduct of

others, as follows:

                                             INTRODUCTION

       1.       Plaintiff brings this Complaint against Defendants to secure redress because

Defendants willfully violated the TELEPHONE CONSUMER PROTECTION ACT, 47

U.S.C § 227, et seq. ("TCPA") and invaded Plaintiff’s privacy by causing unsolicited calls to

be made to Plaintiff’s and other class members’ cellular telephones through the use of an

auto-dialer and/or artificial or pre-recorded or artificial voice message, called Plaintiff’s

cellular telephone which was listed on the National Do Not Call registry, continued calling

Plaintiff after Defendants promised not to contact Plaintiff in violation of Defendant’s

internal do not call policy, and sent text messages to Plaintiff without prior written express

consent.
            Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 2 of 24



       2.       The defendants made one or more unauthorized calls to Plaintiff’s cell phone

using an automatic telephone dialing system (“ATDS”) and/or a pre-recorded voice for the

purpose of soliciting business from Plaintiff.

       3.       The TCPA was enacted to protect consumers from unsolicited telephone calls and

unsolicited messages exactly like those alleged in this case. In response to Defendants’ unlawful

conducts, Plaintiff seeks an injunction requiring Defendants to cease all unsolicited telephone

calling activities and sending unsolicited text messages to consumers, and an award of statutory

damages to the members of the Class under the TCPA equal to $500.00 per violation, together

with court costs, prejudgment interest, and treble damages (for knowing and/or willful

violations).

                                             PARTIES

       4.       Plaintiff Terry D. Fabricant is a citizen of California.

       5.       Defendant Century Support Services, LLC is a Delaware limited liability

company with its principal place of business in Westmoreland County, North Huntingdon,

Pennsylvania.

       6.       Defendant Century DS LLC is a Delaware limited liability company. Defendant

has its principal place of business in Westmoreland County, North Huntingdon, Pennsylvania.

       7.       Whenever in this Complaint it is alleged that Defendants committed any act or

omission it is meant that Defendants’ officers, directors, employees, and/or agents committed

such act or omission and that at the time such act or omission was committed, it was done with

the full authorization, ratification or approval of Defendants or was done in the routine normal

course and scope of employment of Defendants’ officers, directors, employees, and agents.

                                 JURISDICTION AND VENUE



                                                   2
             Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 3 of 24



        8.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this action

arises under the TCPA, a federal statute, see Mims v. Arrow Financial Services, LLC, 565 U.S.

368 (2012).

        9.       The Court has personal jurisdiction over Defendants because they conduct

significant business in this District, and the unlawful conduct alleged in this Complaint occurred

in and/or emanated from this District and Defendants have their principle place of business here.

        10.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and 47 U.S.C. § 227 because this case involves federal questions.

        11.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

wrongful conduct giving rise to this case occurred in, was directed to, and/or emanated from this

District.

        12.      Defendants are subject to specific personal jurisdiction in this District because

they have continuous and systematic contacts with this District through its telemarketing efforts

and maintain their principal place of business in this District. Therefore, the exercise of personal

jurisdiction over Defendants in this District does not offend traditional notions of fair play or

substantial justice.

                               LEGAL BASIS FOR THE CLAIMS

        13.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In doing so, Congress recognized that “[u]nrestricted telemarketing ...

can be an intrusive invasion of privacy....” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243 § 2(5) (1991) (codified at 47 U.S.C. § 227).

        14.      Specifically, the TCPA restricts telephone solicitations (i.e., telemarketing) and

the use of automated telephone equipment. The TCPA limits the use of automatic dialing

systems, artificial or prerecorded voice messages, SMS text messages, and fax machines. It also


                                                   3
          Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 4 of 24



specifies several technical requirements for autodialers and voice messaging systems–principally

with provisions requiring identification and contact information of the entity using the device to

be contained in the message.

       15.     All pre-recorded telemarketing calls to residential lines and all ATDS calls to

wireless numbers violate the TCPA if the calling party does not first obtain express written

consent from the called party.

       16.     As of October 16, 2013, unless the recipient has given prior express written

consent, the TCPA and Federal Communications Commission ("FCC") rules under the TCPA

generally:

               a.      Prohibit solicitors from calling residences before 8 a.m. or after 9 p.m.,

                       local time.

               b.      Require that solicitors provide their name, the name of the person or entity

                       on whose behalf the call is being made, and a telephone number or address

                       at which that person or entity may be contacted.

               c.      Prohibit solicitations to residences that use an artificial voice or a

                       recording.

               d.      Prohibit any call or text made using automated telephone equipment or an

                       artificial or prerecorded voice to a wireless device or cellular telephone.

               e.      Prohibit any call made using automated telephone equipment or an

                       artificial or prerecorded voice to a cellular telephone, or any service for

                       which the recipient is charged for the call.

               f.      Prohibit certain calls to members of the National Do Not Call Registry.

       17.     Prior express written consent means “an agreement, in writing, bearing the

signature of the person called that clearly authorizes the seller to deliver or cause to be delivered


                                                  4
          Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 5 of 24



to the person called advertisements or telemarketing messages using an automatic telephone

dialing system or an artificial or prerecorded voice, and the telephone number to which the

signatory authorizes such advertisements or telemarketing messages to be delivered. 47 C.F.R. §

64.1200(f)(8).

       18.       An entity can be liable under the TCPA for a call made on its behalf, even if the

entity did not directly place the call. Under those circumstances, the entity is deemed to have

initiated the call through the person or entity making the call on its behalf.

       19.       Finally, with respect to misdialed or wrong-number calls, the FCC recently

clarified that “callers who make calls without knowledge of reassignment and with a reasonable

basis to believe that they have valid consent to make the call should be able to initiate one call

after reassignment as an additional opportunity to gain actual or constructive knowledge of the

reassignment and cease future calls to the new subscriber.” In the Matter of Rules and

Regulations Implementing the Tel. Consumer Prot. Act of 1991, FCC 15–72, 30 F.C.C.R. 7961,

¶¶ 71-72 (July 10, 2015). “If this one additional call does not yield actual knowledge of

reassignment, we deem the caller to have constructive knowledge of such.” Id. Thus, any second

call placed to a wrong number violates the TCPA.

                            COMMON FACTUAL ALLEGATIONS

       20.       Defendants operate a debt relief and counseling company. Unfortunately for

consumers, Defendants utilized (and continue to utilize) a sophisticated telephone dialing system

to call and text individuals en masse promoting its services. Defendants obtained these telephone

numbers (i.e., leads) by purchasing marketing lists containing consumers’ telephone numbers.

       21.       In Defendants’ overzealous attempt to market its services, it placed (and continues

to place) phone calls to consumers who never provided consent to call and to consumers having

no relationship with Defendants. Defendants knowingly made (and continue to make) these

                                                  5
          Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 6 of 24



telemarketing calls without the prior express written consent of the call recipients. In fact,

Defendants make and continue to make their telemarketing calls even after Plaintiff complained

about the calls and Defendants promised to stop making the calls to Plaintiff. As such,

Defendants not only invaded the personal privacy of Plaintiff and members of the Class, but also

intentionally and repeatedly violated the TCPA.

       22.     On or about September of 2018, Defendants contacted Plaintiff on his cellular

telephone number via ATDS, as defined by 47 U.S.C. § 227(a)(l) without first obtaining

Plaintiff’s written consent. The calls continued thereafter.

       23.     On or about October 5, 2018, one of Plaintiff’s attorneys wrote complaining of

the prerecorded calls, asserted that Plaintiff had not provided his express written consent and

requested that the calls stop. A true and correct copy of the letter is attached hereto as Exhibit A.

       24.     Plaintiff’s cellular phone number has been included in the National Do Not Call

registry prior to 2014.

       25.     By letter dated October 26, 2018, Defendants’ attorneys promised Defendants’

agreed not to make any communications with Plaintiff. A true and correct copy of that letter is

attached hereto as Exhibit B.

       26.     Plaintiff continued to receive prerecorded calls from Defendants even after

Defendants’ attorneys by letter dated October 26, 2018 promised that Defendants agree not to

make any communications with Plaintiff as follows:

               a.         11-5-2018 prerecorded call from 541-205-4131

               b.         11-6-2018 prerecorded call from 541-205-4131

               c.         11-6-2018 prerecorded call from 541-205-4131

               d.         11-7-2018 two (2) prerecorded calls from 541-205-4131

               e.         11-7-2018 two (2) texts from 541-205-4131


                                                  6
          Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 7 of 24



               f.      11-8-2018 prerecorded call from 541-205-4131

               g.      11-9-2018 prerecorded call from 541-205-4131

               h.      11-12-2018 a text from 541-205-4131

               i.      11-13-2018 another text from 541-205-4131

A true and correct copy of the two (2) 11/7/2018 texts are attached as Exhibit C.

A true and correct copy of the one (1) 11/12/2018 text is attached as the top text in Exhibit D.

A true and correct copy of the one (1) 11/13/2018 text is attached as the bottom text in Exhibit D.

       27.     Plaintiff was able to answer at least two of the calls and interact with Defendants’

autodialer and live representatives, first Christa on November 6th and then Kelly on November

7th, 2018. Once he realized that the November 6th and 7th calls were prerecorded telemarketing

calls, Plaintiff asked not to be contacted. Plaintiff’s request was ignored.

       28.     On information and belief and based on the circumstances of the calls as

described above, Defendants called Plaintiff using an ATDS.

       29.     Due to the large number of calls and because Plaintiff received calls despite

having asked that they stop and despite Defendants’ attorneys representation that communication

would cease, it was obvious to Plaintiff that a computer was dialing his number.

       30.     Plaintiff understood the purpose of Defendants’ calls was to have Plaintiff sign up

for the debt relief and counseling services offered by Defendants.

       31.     Plaintiff is the exclusive user of the cellular telephone that Defendants called.

       32.     Defendants’ calls to Plaintiff constituted calls that were not for emergency

purposes as defined by 47 U.S.C. § 227(b)(l)(A)(i).

       33.     Plaintiff did not provide Defendants with prior express written consent to receive

calls to his cellular telephone utilizing an ATDS and artificial or pre-recorded voice, pursuant to

47 U.S.C. § 227 (b)(1)(A).


                                                  7
          Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 8 of 24



       34.     Defendants’ calls which each utilized an ATDS and artificial or pre-recorded

voice made to Plaintiff invaded Plaintiff’s privacy and violated 47 U.S.C. § 227(b)(1).

       35.     Plaintiff has reason to believe Defendants have called, and continue to call,

thousands of wireless telephone consumers to market its products and services without consent

required by the TCPA.

       36.     In order to redress injuries caused by Defendants’ violations of the TCPA,

Plaintiff, on behalf of himself and a class of similarly situated individuals, bring suit under the

TCPA, 47 U.S.C. § 227, et seq., which prohibits certain unsolicited voice and text calls to cell

phones.

       37.     On behalf of Plaintiff and the Class, Plaintiff seeks an injunction requiring

Defendants to cease all wireless telemarketing activities and an award of statutory damages to

the Class members, together with prejudgment costs an award reasonable attorneys’ fee.

                               CLASS ACTION ALLEGATIONS


       38.     Plaintiff brings this action pursuant to Rule 23(a), Rule 23(b)(2), and Rule

23(b)(3) of the Federal Rules of Civil Procedure individually and on behalf of:


       All persons in the United States who received a call made by or on behalf of Defendants
       to the individual's cellular telephone through the use of an automatic telephone dialing
       system, or pre-recorded voice, or any other device having the capacity to dial numbers
       without human intervention, from four years prior to the date of filing of this Complaint
       until the date Defendants’ conduct ceases, where the call(s) were made without prior
       express written consent from the recipient to make such call.
Excluded from the class are employees, agents, members, managers of Defendants as well as

members of the judiciary.


       39.     Plaintiff reserves the right to modify the class definition as the contours and

parameters of the class become apparent through discovery in this matter.



                                                  8
          Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 9 of 24



       40.     Plaintiff and the Class members were harmed by Defendants’ acts in at least the

following ways: Defendants, either directly or through their agents, illegally contacted Plaintiff

and the Class via their cellular telephones by using an ATDS, thereby causing Plaintiff and the

Class to incur certain cellular telephone charges or reduce cellular telephone time for which

Plaintiff and the Class members previously paid; Defendants calls included a prerecorded

message; and Plaintiff and Class members’ privacy was invaded.

       41.     The exact size of the Class is presently unknown but can be ascertained through a

review of Defendants’ records, and it is clear that individual joinder is impracticable. On

information and belief Defendants made telephone calls to thousands of consumers who fall

within the definition of the Class.

       42.     There are many questions of law and fact common to the claims of Plaintiff and

the Class, and those questions predominate over any questions that may affect individual

members of the Class.

       43.     Common questions for the Class include, without limitation:

               a. Whether Defendants’ conduct violated the TCPA;

               b. Whether Defendants systematically made telephone calls to consumers who

                   did not previously provide Defendants and/or their agents with prior express

                   written consent to receive such phone calls after;

               c. Whether Class members are entitled to treble damages based on the

                   willfulness of Defendants’ conduct;

               d. Whether Defendants systematically made telephone calls to consumers using

                   any automatic dialing system or pre-recorded voice to any telephone number

                   assigned to a cellular phone service without prior express written consent of

                   the called party; and


                                                 9
         Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 10 of 24



               e. Whether Defendants and their agents should be enjoined from engaging in

                    such conduct in the future.

       44.     Plaintiff’s claims are typical of the claims of the other members of the Class.

Plaintiff and the Class sustained damages as a result of Defendants’ uniform wrongful conduct

during transactions with Plaintiff and the Class.

       45.     Plaintiff will fairly and adequately represent and protect the interests of the Class

and have retained counsel competent and experienced in complex class actions.

       46.     Plaintiff has no interests antagonistic to those of the Class, and Defendants have

no defenses unique to Plaintiff.

       47.     This class action is appropriate for class certification because Defendants have

acted or refused to act on grounds generally applicable to the Class as a whole, thereby requiring

the Court's imposition of uniform relief to ensure compatible standards of conduct toward the

Class and making an award of damages and final injunctive relief appropriate with respect to the

Class as a whole.

       48.     Defendants’ practices challenged herein apply to and affect the Class members

uniformly, and Plaintiff’s challenge of those practices hinges on Defendants’ conduct with

respect to the Class as a whole, not on facts or law applicable only to Plaintiff.

       49.     This case is also appropriate for class certification because class proceedings are

superior to all other available methods for the fair and efficient adjudication of this controversy

given that joinder of all parties is impracticable.

       50.     The damages suffered by the individual members of the Class will likely be

relatively small, especially given the burden and expense of individual prosecution of the

complex litigation necessitated by Defendants’ actions.




                                                    10
         Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 11 of 24



       51.     Thus, it would be virtually impossible for the individual members of the Class to

obtain effective relief from Defendants’ misconduct.

       52.     Even if members of the Class could sustain such individual litigation, it would

still not be preferable to a class action, because individual litigation would increase the delay and

expense to all parties due to the complex legal and factual controversies presented in this

Complaint.

       53.     By contrast, a class action presents far fewer management difficulties and

provides the benefits of single adjudication, economy of scale, and comprehensive supervision

by a single court. Economies of time, effort and expense will be fostered, and uniformity of

decisions ensured.

                                    COUNT I
        VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
       47 U.S.C. § 227 FOR THE USE OF AN ATDS AND PRERECORDED VOICE

       54.     Plaintiff restates, re-alleges and incorporates by reference each preceding

paragraph as though fully set forth herein.

       55.     Defendants made unsolicited and unauthorized calls using an ATDS and pre-

recorded voice to Plaintiff’s and the Class members’ cellular telephones for the purpose of

marketing products and/or services to Plaintiff and the Class.

       56.     Defendants made the calls without obtaining prior express written consent from

Plaintiff and the Class.

       57.     The foregoing acts and omissions of Defendants constitute numerous and multiple

violations of the TCPA, including but not limited to each and every one of the above-cited

provisions of 47 U.S.C. § 227, et seq.

       58.     Defendants’ conduct invaded Plaintiff’s privacy.




                                                 11
           Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 12 of 24



       59.     As a result of Defendants’ violations of 47 U.S.C. § 227, et seq., Plaintiff and the

Class are entitled to an award of $500.00 in statutory damages, for each and every violation,

pursuant to 47 U.S.C. § 227(b)(3)(B).

       60.     Because Defendants had knowledge that Plaintiff and the Class did not consent to

the receipt of the aforementioned telephone solicitations, the Court should, pursuant to 47 U.S.C.

§ 227(b)(3)(C), treble the amount of statutory damages recoverable by Plaintiff and the Class.

       61.     Plaintiff and the class are also entitled to and seek injunctive relief prohibiting

such conduct in the future.

                            COUNT II
                   VIOLATION OF 47 U.S.C. 227(C)—
 TELEMARKETING IN VIOLATION OF THE TCPA’S DO NOT CALL PROVISIONS

       62.     Plaintiff restates, re-alleges and incorporates by reference paragraphs 13 through

53 as though fully set forth herein.

       63.     Among other things, the TCPA and its accompanying regulations prohibit

telemarketers from making telephone solicitations to persons who have listed their telephone

numbers on the National Do Not Call Registry, a database established to allow consumers to

exclude themselves from telemarketing calls unless they consent to receive the calls in a signed,

written consent.

       64.     The TCPA was enacted more than twenty years ago to regulate the explosive

growth of telemarketing, which Congress recognized as a nuisance and an intrusive invasion of

privacy.

       65.     Consumers who do not want to receive telemarketing calls may indicate their

preference by registering their telephone numbers on the National Do Not Call Registry. 47

C.F.R. § 64.1200(c)(2).




                                                 12
           Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 13 of 24



          66.   These registrations must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator. Id.

          67.   Because a telephone subscriber listed on the Registry must take an affirmative

step to register his or her number, a telemarketer who wishes to call a person listed on the

Registry must take a similarly affirmative step, and must obtain the registrant’s signed, written

agreement to be contacted by the telemarketer. Id. § 64.1200(c)(2)(ii). The written agreement

must also include the telephone number to which the calls may be placed. Id.

          68.   A person whose number is on the Registry and has received more than one

telephone solicitation within any twelve-month period by or on behalf of the same entity in

violation of the TCPA, can sue the violator and seek the greater of actual damages or $500, a

figure that may be trebled for willful or knowing violations. 47 U.S.C. § 227(c)(5).

          69.   Telemarketers who wish to avoid calling numbers listed on the Registry can easily

and inexpensively do so by “scrubbing” their call lists against the Registry database. The

scrubbing process identifies those numbers on the Registry, allowing telemarketers to remove

those numbers and ensure that no calls are placed to consumers who opt-out of telemarketing

calls.

          70.   To avoid violating the TCPA by calling registered numbers, telemarketers must

scrub their call lists against the Registry at least once every thirty-one days. See 16 C.F.R. §

310.4(b)(3)(iv).

          71.   Regulations implementing the TCPA also require entities to maintain internal Do

Not Call registries. 47 C.F.R. § 64.1200(d). Once an entity receives a request from a residential

telephone subscriber not to receive calls, the number must be placed on the entity’s internal

registry within a reasonable time, not to exceed thirty days from the date of the request. Id. at §

(d)(3).


                                                 13
         Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 14 of 24



        72.      A seller of goods or services can be liable for TCPA violations even if the seller

does not directly place or initiate the calls.

        73.      The provision that establishes a private right of action against an entity that

violates the DNC Registry restrictions provides that “[a] person who has received more than one

telephone call within any 12-month period by or on behalf of the same entity in violation of the

regulations prescribed under this subsection” may bring an action for damages and injunctive

relief. 47 U.S.C. § 227(c)(5) (emphasis added). Likewise, 47 C.F.R. § 64.1200(d)(3) provides

that once a number is added to an entity’s internal Do Not Call registry, “the person or entity on

whose behalf the telemarketing call is made will be liable for any failures to honor the do-not-

call request.”

        74.      As explained by the FCC, the TCPA and its regulations “generally establish that

the party on whose behalf a solicitation is made bears ultimate responsibility for any violations.”

See Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,

Mem. and Order, 10 FCC Rcd. 12391, 12397 ¶ 13 (1995).

        75.      The agency reiterated this principle in 2005, when it stated that “a company on

whose behalf a telephone solicitation is made bears the responsibility for any violation of our

telemarketing rules, and calls placed by a third party on behalf of that company are treated as if

the company itself placed the call.” See Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991; Request of State Farm Mutual Automobile Insurance

Company for Clarification and Declaratory Ruling, Declaratory Ruling, 20 FCC Rcd. 13664,

13667 ¶ 7 (2005).

        76.      The FCC reaffirmed this in 2013, when it held that (a) a seller may, under

principles of apparent authority, actual authority, and ratification, be liable for violations of §

227(c) by third parties, and (b) a seller may also be liable, under the express terms of § 227(c),


                                                   14
         Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 15 of 24



for calls placed “on behalf of” the seller. In re Joint Pet. Filed by Dish Network, 28 FCC Rcd.

6574 (2013).

       77.     Between September-November 2018, Plaintiff received numerous telemarketing

calls on his cellular telephone line, a number he had listed on the Do Not Call Registry prior to

2014 from Defendants.

       78.     These calls, which included at least six calls in a twelve-month period, were

placed in an effort to sell Plaintiff debt relief and debt counseling services.

       79.     Plaintiff through his attorneys directly indicated to Defendants that he did not

wish to receive any telemarketing calls.

       80.     Despite Defendants’ promise not to communicate with Plaintiff, Defendants

continued to place telemarketing calls to Plaintiff and other individuals who were on Defendants’

internal “do not call” list and had previously indicated that he did not want to receive any more

calls from Defendants.

       81.     Because Plaintiff did not provide Defendants with a signed, written agreement to

receive Defendants’ telemarketing calls, the calls violated the TCPA.

       82.     All persons whose telephone numbers were listed on the Do Not Call Registry,

and to whom, during the four years prior to the filing of this Complaint, more than one call

within any twelve-month period was placed by or at the direction of Defendants, to promote the

sale of Defendants’ services. Excluded from the class are employees, agents, members, managers

of Defendants as well as members of the judiciary.

       83.     Plaintiff reserves the right to modify the class definition as the shape and contours

of the class become apparent in discover.

       84.     The proposed class can be identified through telephone records and databases

used in transmitting the telemarketing calls.


                                                  15
         Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 16 of 24



       85.     The number of class members is believed to be in the thousands, rendering the

classes so numerous that individual joinder of all class members is impracticable.

       86.     Plaintiff is a member of the proposed class.

       87.     There are questions of law and fact common to Plaintiff and to the proposed

classes, including but not limited to the following:

               a. Did Defendants place telemarketing calls to Plaintiff and class members?

               b. Are Defendants liable under TCPA § 227(c) for telemarketing calls?

               c. Were the calls placed under Defendants’ actual authority?

               d. Were the calls placed under Defendants’ apparent authority?

               e. Did Defendants ratify the illegal conduct by accepting the benefit of its

                   illegally-generated business and failing to exercise its authority to end the

                   violations?

               f. Were the calls placed for Defendants’ benefit, or on Defendants’ behalf?

               g. Did Defendants place telemarketing class to persons on the National Do Not

                   Call Registry?

       88.     Plaintiff’s claims are typical of the claims of the classes. Like all class members,

he received Defendants’ telemarketing calls on a number listed on the national Do Not Call

Registry. Like all members of the class, he received Defendants’ telemarketing calls on a number

that was listed on the company-specific Do Not Call registries.

       89.     Plaintiff is an adequate class representative because his interests do not conflict

with class members’ interests, he will fairly and adequately protect the interests of the classes,

and he is represented by counsel skilled and experienced in TCPA and other class actions.




                                                 16
           Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 17 of 24



          90.   Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy.

          91.   The likelihood that individual members of the class will prosecute separate

actions is remote due to the time and expense necessary to pursue individual litigation; the low

dollar-value of individual claims; the lack of an attorney fee-shifting provision in the TCPA; the

fact that class members are unlikely to know that their rights have been violated; and the fact that

few if any recipients of Defendants’ telemarketing calls have brought private TCPA enforcement

actions against Defendants.

          92.   In violation of 47 U.S.C. § 227(c), Plaintiff and all class members received

telemarketing calls promoting the sale of Defendants’ services on cellular telephone lines listed

on the National Do Not Call Registry.

          93.   Plaintiff and class members received more than one such call in a twelve- month

period.

          94.   Defendants are liable for those violations under principles of actual authority,

apparent authority, and ratification, and because the calls were placed on Defendants’ behalf and

for their benefit.

                              COUNT III
                   VIOLATION OF 47 C.F.R. § 64.1200(D)(3)
       FAILURE TO HONOR COMPANY-SPECIFIC DO NOT CALL REQUESTS

          95.   Plaintiff restates, re-alleges and incorporates by reference paragraphs 13 through

53 as though fully set forth herein.

          96.   In violation of 47 C.F.R. § 64.1200(d)(3), Defendants continued to make

telemarketing calls to Plaintiff and class members after they were listed on the Defendants’

internal Do Not Call registry.


                                                 17
           Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 18 of 24



          97.    Plaintiff and class members received more than one such call in a twelve- month

period.

          98.    Defendants are liable for those violations under principles of actual authority,

apparent authority, and ratification, and because the calls were placed by or on Defendants’

behalf and for their benefit.

          99.    Plaintiff brings Count III of this action under Rule 23(b)(3) of the Federal Rules

of Civil Procedure on behalf of a class tentatively defined as:

          100.   All persons during the four years prior to the filing of this Complaint, whose

telephone numbers were listed on either the Defendants’ company-specific Do Not Call registries

or whom Defendants’ promised not to contact, but who received telemarketing calls by or at the

direction of Defendants, to promote the sale of Defendants’ services.

          101.   Plaintiff reserves the right to modify this class definition as the shape and

contours of the class become apparent through discovery.

                                         COUNT IV
                                UNSOLICITED TEXT MESSAGES

          102.   Plaintiff restates, re-alleges and incorporates by reference paragraphs 13 through

53 as though fully set forth herein.

          103.   On or about November 7, 2018, Plaintiff received two text messages (“Texts”), on

November 12, 2018 and November 13, 2018, Plaintiff received additional Texts on his cellular

telephone advising him that debt relief and credit card help was available if he called back. True

and correct copies of the screen shots of the four (4) Texts are attached hereto as Exhibit C and

Exhibit D.

          104.   The texts identify that they were sent from telephone number 541-205-4131.

Plaintiff is informed and believes, upon such information and belief avers, that Defendants sent

text messages to consumers en masse.

                                                   18
           Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 19 of 24



       105.     The texts are advertisements of Defendants’ services containing automated

content.

       106.     On information and belief, Defendants sent or transmitted, or had sent or

transmitted on their behalf, the Texts to Plaintiff’s cellular telephone using an automatic

telephone dialing system as defined by 47 U.S.C. § 227(b)(1)(A) and the FCC. Defendants’

system placed the Texts to Plaintiff automatically, using a list or database of telephone numbers,

and dialing without human intervention.

       107.     Plaintiff never requested, desired, permitted, or otherwise provided his prior

express consent to Defendants to send or transmit the Texts or any other texts to his cellular

telephone.

       108.     Plaintiff never provided his prior express written consent to Defendants to send or

transmit the Texts or any other advertisement or telemarketing to his cellular telephone.

       109.     As a result of receiving the Texts, Plaintiff wasted data storage capacity, suffered

the nuisance, waste of time, and aggravation that accompanies receipt of such unauthorized

advertisements, and was subjected to an intrusion upon seclusion and invasion of privacy.

       110.     On information and belief, Defendants sent the Texts, or substantially similar text

messages, en masse to a list of thousands of randomly generated cellular telephone numbers

using an automatic telephone dialing system.

       111.     On information and belief, Defendants sent these text messages to the Class

members using equipment that had the capacity to store or produce telephone numbers to be

called using a random or sequential number generator, and to dial such numbers without human

intervention.

       112.     On information and belief, the Class members did not provide Defendants with

prior express written consent to receive such text messages and, as a result, incurred expenses to


                                                 19
         Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 20 of 24



their wireless services, wasted data storage capacity, suffered the aggravation that accompanies

receipt of such unauthorized advertisements, and were subjected to an intrusion upon seclusion.

       113.    Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), Plaintiff brings this class action on

behalf of the following Class:

               All persons or entities who, within the four years prior to the filing of the instant
               Complaint, received a non-emergency, unauthorized text message to their cellular
               telephones from Defendants through the use of an automatic dialing system and
               who did not provide prior express consent and/or prior express written consent to
               receive such text messages.

Excluded from the Class are the Defendants and their employees, members, managers, agents and

members of the Judiciary. Plaintiff reserves the right to amend the class definition as discovery

reveals the shape and contours of the class.

       114.    Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the Class is

numerous, and joinder of all members is impracticable. Plaintiff is informed and believes, and

upon such information and belief avers, that the number of Class members is at least forty (40)

based on Defendants’ use of automated text message content.

       115.    Commonality (Fed. R. Civ. P. 23 (a)(2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:

               a. Whether Defendants sent non-emergency text messages to Plaintiff and the

                   Class members’ cellular telephones using an automatic telephone dialing

                   system;

               b. Whether Defendants had prior express written consent to send its automated

                   text messages;

               c. Whether Defendants’ conduct was knowing and/or willful;


                                                 20
            Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 21 of 24



                d. Whether Defendants are liable for damages, and the amount of such damages;

                   and

                e. Whether Defendants should be enjoined from such conduct in the future.

       116.     Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff’s claims are typical of the claims of

all Class members. Plaintiff received the same or substantially similar unsolicited text message

as the other Class members sent by or on behalf of Defendant advertising goods and services of

the Defendant during the Class Period. Plaintiff is making the same claims and seeking the same

relief for itself and all Class members based upon the same federal statute. Defendant has acted

in the same or in a similar manner with respect to the Plaintiff and all the Class members by

sending Plaintiff and each member of the Class the same or substantially similar text messages

encouraging Plaintiff and the members of the Class to use Defendants’ debt relief and counseling

services.

       117.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. Plaintiff is interested in this

matter, has no conflicts, and has retained experienced class counsel to represent the class.

       118.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class

action is superior to other methods for the fair and efficient adjudication of the controversy

because:

                a. Proof of Plaintiff’s claims will also prove the claims of the Class without the

                   need for separate or individualized proceedings;

                b. Evidence regarding defenses or any exceptions to liability that Defendants

                   may assert and attempt to prove will come from Defendants’ records and will

                   not require individualized or separate inquiries or proceedings;


                                                  21
        Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 22 of 24



              c. Defendants have acted and are continuing to act pursuant to common policies

                  or practices in the same or similar manner with respect to all Class members;

              d. The amount likely to be recovered by individual Class members does not

                  support individual litigation. A class action will permit a large number of

                  relatively small claims involving virtually identical facts and legal issues to be

                  resolved efficiently in one proceeding based upon common proofs; and

              e. The case is inherently manageable as a class action in that:

                      i. Defendants identified persons or entities to receive the unauthorized

                         text messages and Defendants’ computer and business records will

                         likely enable Plaintiff to readily identify class members and establish

                         liability and damages;

                     ii. Liability and damages can be established for Plaintiff and the Class

                         with the same common proofs;

                     iii. Statutory damages are provided for in the statute and are the same for

                         all Class members and can be calculated in the same or a similar

                         manner;

                     iv. A class action will result in an orderly and expeditious administration

                         of claims and it will foster economics of time, effort, and expense;

                      v. A class action will contribute to uniformity of decisions concerning

                         Defendants’ practices; and

                     vi. As a practical matter, the claims of the Class are likely to go

                         unaddressed absent class certification.

       119.   The Texts Defendants sent Plaintiff are advertisements as defined by 47 C.F.R. §

64.1200(f)(1) because it promotes Defendants’ services.


                                                22
         Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 23 of 24



       120.    Defendants and/or their agents sent the Texts, or substantially similar unsolicited

automated text messages to the cellular telephone number of Plaintiff and the other Class

members en masse without their prior express consent and prior express written consent.

       121.    Defendants sent the text messages, or had them sent on their behalf, using an

automatic telephone dialing system or device which has the capacity to store or produce

telephone numbers to be called using a random or sequential number generator, and to dial such

numbers.

       122.    Defendants utilized equipment that sent the text messages to Plaintiff and other

Class members simultaneously and without human intervention.

       123.    By sending the unsolicited text messages to Plaintiff and the Class, Defendants

violated 47 U.S.C. § 227(b)(1)(A)(iii).


                                    RELIEF REQUESTED


       WHEREFORE, Plaintiff Terry Fabricant, individually and on behalf of the Class,

respectfully requests the following relief against Defendants, Century Support Services, LLC and

Century DS LLC, jointly and severally,


               a. An order certifying this matter as a class action with Plaintiff as Class

                   Representative, and designating Anderson + Wanca as lead Class Counsel.

               b. An award of statutory damages for each and every negligent violation to each

                   member of the Class pursuant to 47 U.S.C. § 227(b)(3)(B);

               c. An award of actual and statutory damages for each and every knowing and/or

                   willful violation to each member of the Class pursuant to 47 U.S.C. §

                   227(b)(3)(B);




                                                23
          Case 2:19-cv-00058-DSC Document 1 Filed 01/18/19 Page 24 of 24



                d. Injunctive relief prohibiting the Defendants’ conduct complained of herein,

                    pursuant to 47 U.S.C. § 227(b)(3)(A);

                e. Pre-judgment interest from the date Defendants’ statutory torts were

                    committed until the date of judgment;

                f. An award of reasonable attorneys’ fees and court costs in this action;

                g. All other and further relief as the Court deems necessary, just, and proper.

                                          JURY DEMAND

         Plaintiff and the Class demand a jury trial on all issues so triable.




Dated:          January 18, 2019                                Respectfully Submitted,

                                                                /s/ Clayton S. Morrow
                                                                Clayton S. Morrow
                                                                Morrow & Artim, PC
                                                                304 Ross Street, 7th Floor
                                                                Pittsburgh, PA 15219
                                                                Email: csm@ConsumerLaw365.com
                                                                Telephone: (412) 209-0656
                                                                Facsimile: (412) 386-3184



                                                                Ryan M. Kelly (Pro Hac to be filed)
                                                                Anderson + Wanca
                                                                3701 W. Algonquin Rd. Ste#500
                                                                Rolling Meadows, IL 60008
                                                                Email: rkelly@andersonwanca.com
                                                                Telephone: (847) 368-1500
                                                                Facsimile: (847) 368-1501


                                                                ATTORNEYS FOR PLAINTIFF




                                                   24
